Citation Nr: 0418397
Decision Date: 05/07/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-16 776	)	DATE MAY 07 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1971 to January 1994.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if further action is required on his part.


REMAND

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2002)) became law.  Regulations implementing the VCAA have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of the record shows the veteran was not provided correspondence specifically notifying him of the VCAA as it applies to the issue presently on appeal.  Although it is unclear if such notice is required when the matter on appeal does not arise from the receipt of an application for benefits, the Board finds appropriate action should be taken to ensure compliance with any applicable duty to notify.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

VA regulations provide, generally, that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government), and that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2003).  In this case, the record shows service connection was established in August 1995 based upon a December 1994 VA physicians diagnosis of degenerative joint disease, multiple joints.  Although the August 2001 and July 2002 examination findings of a VA physicians assistant are inconsistent with the December 1994 diagnosis, no physician has certified that the December 1994 diagnosis was clearly erroneous.  The Board notes that X-ray examination reports do not appear to support a diagnosis of degenerative joint disease, but that private and VA medical reports indicate his symptoms may be related to some other chronic musculoskeletal disorder or an inflammatory arthritis.  Therefore, the Board finds an additional examination is required prior to appellate review.

Applicable regulations also require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim, make reasonable efforts to obtain relevant records adequately identified and authorized by the claimant, notify the claimant of the efforts taken to obtain those records, describe further action to be taken by VA, and make continued efforts to obtain records from a federal government department or agency unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile..  See 38 C.F.R. § 3.159.  In this case, the record indicates a December 1994 request for the veterans service medical records was unsuccessful, but that some records were subsequently received from the veteran.  As it is unclear as to why the December 1994 request was unsuccessful or if any additional records exist, the Board finds an additional attempt to obtain service department records is required.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  The RO should ensure that the notification requirements set forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are fully complied with and satisfied.  

2.  The RO should attempt to obtain for the record the veterans complete service medical records from the National Personnel Records Center (NPRC), or any other appropriate State or Federal agency.  If no such records are found, or if they have been destroyed, specific confirmation of that fact should be provided with information as to why the search that was undertaken constitutes a reasonably exhaustive search and why further efforts are not justified.  

3.  The veteran should be scheduled for an examination by an orthopedic specialist, or other proper medical authority, for an opinion as to whether or not the December 1994 diagnosis of degenerative joint disease, multiple joints, on which service connection was predicated, is clearly erroneous.  The claims folder must be available to, and reviewed by, the examiner.  Additional tests or studies should be performed as necessary for an adequate opinion.  If the examiner determines that the diagnosis of degenerative joint disease, multiple joints, is clearly erroneous in light of all accumulated evidence, the examiner should so certify.  The examiner should reconcile any opinions given with the other evidence of record and provide a complete rationale.

4.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  The RO must consider all applicable laws and regulations.  If the benefit sought remains denied, the veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

